Citation Nr: 0907640	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to July 
1970.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a July 2007 remand, the Board requested additional 
development with regard to the Veteran's claim for service 
connection for PTSD.  In particular, the Board requested that 
additional research be conducted to determine whether records 
exist that would support the Veteran's claim that he incurred 
PTSD in Vietnam as a result of witnessing dead bodies 
pursuant to his duties in a medical unit.  

The record shows that additional post-remand efforts were 
expended in attempting to find relevant documentary evidence.  
But, as the Veteran's representative notes in a February 2008 
statement of record, the additional requests for information 
did not specify the Veteran's units in Vietnam, which are 
documented on a personnel record of file.  Specifically, a 
"Record of Assignments" notes the Veteran's units of 
service in Vietnam as the 32nd Med Depot from July 24, 1969 
to January 4, 1970; and the 14th Med Disp from January 5, 
1970 to July 13, 1970.    

As such, the Board finds additional requests for documentary 
evidence warranted here.  Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Board errs as a matter of law when it fails to 
ensure compliance with its remand).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit pertinent 
evidence of record to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR) and/or any 
other appropriate location, for 
verification of the Veteran's claimed 
stressors, as well as verification of any 
attacks sustained by the unit(s) to which 
the Veteran was assigned in Vietnam.    

2.  The submitted information to JSRRC 
must note the Veteran's units in Vietnam 
as evidenced in the record - i.e., the 
32nd Med Depot and the 14th Med Disp, and 
any other units to which the Veteran was 
attached while in Vietnam between July 
1969 and July 1970.  

3.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the Veteran's stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
fact that a Veteran was stationed with a 
unit that sustained combat attacks 
strongly suggests that the Veteran was, 
in fact, exposed to these attacks).

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




